Title: Editorial Note on Undated Letters Assigned to 1777
From: 
To: 

The undated and, at least as yet, undatable material from the French years is massive. Taking notice of it all together at this point would be in keeping with our general policy of assigning each document to its earliest plausible date. Doing so, however, would not only produce a headnote of stupendous length and dullness but also, more important, would foreclose the possibility that clues will later turn up for at least conjectural dating. We have therefore decided on a compromise; we résumé at the end of each year material that seems to us, from internal evidence, more likely to belong to that year than to any other; occasionally we offer a group of letters that, taken as a whole, is of special historical interest; finally at the end of the French mission we shall print or otherwise notice individual documents which we cannot date or group.
Many letters likely to have been written in 1777, such as those from commission-seekers, we have incorporated elsewhere in our annotation of this and the two previous volumes. The few that remain, a miscellaneous lot with little significance, are summarized here.
The first in alphabetical order is from Barbeu-Dubourg, who wants to call between nine and ten that morning or, if Franklin is coming to Paris earlier, to know where he can meet him. Marcoul Brisson offers to provide flints, the finest in France and perhaps in the world, from the flint works at Meûnes; he has estates there and lives in the neighborhood, an advantage possessed by no others in the trade, and the stones can be carried by water to Nantes. He has brought samples with him to Paris and will gladly discuss prices; dealing with him will avoid the middlemen. Silas Deane writes at six A.M. on a Saturday asking to see Franklin that morning in Paris, and again on a Monday asking for a place in his carriage to Versailles. Ferdinand Grand writes twice, once on a Wednesday evening, to ask for the loan of Franklin’s carriage, again to go to Versailles. On a Monday the banker sends an extract of accounts, to be signed if satisfactory. A one-sentence note encloses the draft of a memorandum he has prepared in the light of conversations at court the day before. Another single sentence, not in Grand’s hand but from his family, is a dinner invitation for Sunday. The baronne d’Holtzendorff asks Franklin to forward a letter that she encloses. Mrs. Lee (presumably Hannah, William’s wife) asks for the address of the chandler who made Franklin’s candles. The comte de Lismore, of the O’Brien family, a French colonel who has wasted his time and lost his fortune in the Bavarian service, wants an unspecified “concession” in one of the American states; the comte de Maillebois supports him. Nicholas, or perhaps Michael, McCormick addresses Franklin as “President of Congress” and announces himself as a poor Franciscan friar; he is going home to Ireland and needs money. A Captain Pock, an American, writes or has written for him a request in French to the commissioners to have his ship, the Benjamin, armed and commissioned as a privateer, to operate apparently in the Mediterranean; he promises to furnish bond for whatever conditions they may set. A memorandum in an unidentifiable hand offers 10,000 infantry fusils, model 1763, to be delivered at Nantes at 24 l.t. apiece, half immediately and half in three to four months, and also 6,000 uniforms at 40 l.t. apiece, in good condition and any desired color; a third of the payment will be on receipt and the rest in six to nine months. The last document is an unsigned memorandum from some one about the descendants of Claude Franquelin, a merchant who settled around 1710 in Voyennes, near Ham in Picardy. Franklin is said to have inquired about them from a local man of the same name, but no relation, who kept the inquiry to himself; further genealogical information can be had from the curé at Voyennes.
